PER CURIAM.
*58Elaine DeRouin (DeRouin) appeals from the trial court's judgment granting Discover Bank's (Discover) Motion to Dismiss Count II of DeRouin's Amended Petition asserting a claim pursuant to the Missouri Merchandising Practices Act, Sections 407.010 to 407.130. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not err in granting Discover's motion and dismissing Count II of DeRouin's Amended Petition. Fenlon v. Union Elec. Co., 266 S.W.3d 852, 854 (Mo. App. E.D. 2008). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm1 the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

DeRouin's Motion for Attorney's Fees on Appeal is denied.